2014 WI 121

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2014AP1242-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Pablo Carranza, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Pablo Carranza,
                                  Respondent.



                           DISCIPLINARY PROCEEDINGS AGAINST CARRANZA

OPINION FILED:          November 13, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:           BRADLEY, J., concurs. (Opinion filed.)
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                      2014 WI 121
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.   2014AP1242-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Pablo Carranza, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
             Complainant,
                                                               NOV 13, 2014
      v.
                                                                  Diane M. Fremgen
                                                               Clerk of Supreme Court
Pablo Carranza,

             Respondent.




      ATTORNEY      disciplinary     proceeding.       Attorney's          license

revoked.



      ¶1     PER   CURIAM.    Attorney   Pablo     Carranza       has     filed     a

petition for voluntary revocation of his license to practice law

in    Wisconsin    pursuant   to   Supreme   Court      Rule     (SCR)      22.19.1

      1
          SCR 22.19 provides:

           (1) An attorney who is the subject of an
      investigation   for   possible  misconduct   or   the
      respondent in a proceeding may file with the supreme
      court a petition for the revocation by consent or his
      or her license to practice law.

                                                                     (continued)
                                                            No.        2014AP1242-D



Attorney Carranza is the subject of eleven Office of Lawyer

Regulation    (OLR)    grievance     investigations         in     which       the

Preliminary Review Committee (PRC) found cause to proceed with a

total   of   38   counts   of   misconduct.       In   addition,         Attorney

Carranza is the subject of two additional pending OLR grievance

matters that have not yet been fully investigated by the OLR or

brought to the PRC.        Attorney Carranza states in his petition

that    he   cannot   successfully       defend   against        the     multiple


            (2) The petition shall state that the petitioner
       cannot successfully defend against the allegations of
       misconduct.

            (3) If a complaint has not been filed, the
       petition shall be filed in the supreme court and shall
       include the director's summary of the misconduct
       allegations being investigated.   Within 20 days after
       the date of filing of the petition, the director shall
       file in the supreme court a recommendation on the
       petition.   Upon a showing of good cause, the supreme
       court may extend the time for filing a recommendation.

            (4) If a complaint has been filed, the petition
       shall be filed in the supreme court and served on the
       director and on the referee to whom the proceeding has
       been assigned. Within 20 days after the filing of the
       petition, the director shall file in the supreme court
       a response in support of or in opposition to the
       petition and serve a copy on the referee.       Upon a
       showing of good cause, the supreme court may extend
       the time for filing a response.     The referee shall
       file a report and recommendation on the petition in
       the supreme court within 30 days after receipt of the
       director's response.

            (5) The supreme court shall grant the petition
       and revoke the petitioner's license to practice law or
       deny the petition and remand the matter to the
       director or to the referee for further proceedings.


                                     2
                                                                           No.     2014AP1242-D



allegations          of     misconduct          that     the        OLR     is      currently

investigating.

      ¶2       Attorney Carranza was admitted to the practice of law

in Wisconsin in 2005.               He has no prior disciplinary violations.

His license is, however, currently administratively suspended

for failure to pay mandatory bar dues, failure to comply with

reporting       requirements         for       continuing       legal      education,       and

failure to cooperate with OLR investigations.

      ¶3       The OLR asks this court to order restitution in two

matters.        Attorney       Carranza        acknowledges      that       restitution       is

appropriate.             The multiple allegations of misconduct will be

briefly summarized.

      Matter of A.E.

      ¶4       In    January       2012,     A.E.     hired     Attorney         Carranza    to

obtain     a   release       of     her    boyfriend     from       Immigration          Customs

Enforcement.             A.E. paid Attorney Carranza a $500 advanced fee

that was immediately deposited into Attorney Carranza's business

account.       There was no written fee agreement.                      Attorney Carranza
thereafter failed to take any action on the immigration matter

and   failed        to    respond    to    several     telephone          calls   requesting

information.             A.E. terminated Attorney Carranza's services and

requested a refund of her advanced fee.                         Attorney Carranza did

not refund the advanced fee.

      ¶5       In a subsequent investigative interview with the OLR,

Attorney       Carranza      stated       he    had    not    yet     prepared       a    final

accounting but agreed A.E. was entitled to a refund.                                 Attorney
Carranza       repeatedly         promised      and    failed    to       provide    a    final
                                                3
                                                            No.    2014AP1242-D



accounting and failed to refund the $500 advanced fee to A.E.

The PRC found cause to proceed against Attorney Carranza for

alleged violations of SCR 20:1.15(b)(4m),2 SCR 20:1.15(b)(4m)b.,


    2
        SCR 20:1.15(b)(4m) provides:

         A lawyer who accepts advanced payments of fees
    may deposit the funds in the lawyer's business
    account, provided that review of the lawyer’s fee by a
    court of competent jurisdiction is available in the
    proceeding to which the fee relates, or provided that
    the lawyer complies with each of the following
    requirements:

         a. Upon accepting any advanced payment of fees
    pursuant to this subsection, the lawyer shall deliver
    to the client a notice in writing containing all of
    the following information:

           1.   the amount of the advanced payment;

           2.   the basis or rate of the lawyer's fee;

         3. any     expenses   for       which   the   client   will   be
    responsible;

         4. that the lawyer has an obligation to refund
    any unearned advanced fee, along with an accounting,
    at the termination of the representation;

         5. that the lawyer is required to submit any
    unresolved   dispute   about  the   fee   to   binding
    arbitration within 30 days of receiving written notice
    of such a dispute; and

         6. the ability of the client to file a claim
    with the Wisconsin lawyers' fund for client protection
    if the lawyer fails to provide a refund of unearned
    advanced fees.

         b. Upon termination of the representation, the
    lawyer shall deliver to the client in writing all of
    the following:

                                                                  (continued)
                                     4
                                                 No.   2014AP1242-D



SCR 20:1.16(d),3 and SCR 22.03(6),4 enforced via SCR 20:8.4(h).5

We direct Attorney Carranza to pay restitution to A.E. in the

amount of $500.

          1. a final accounting, or an accounting from the
    date of the lawyer's most recent statement to the end
    of the representation, regarding the client's advanced
    fee payment with a refund of any unearned advanced
    fees;

         2. notice that, if the client disputes the
    amount of the fee and wants that dispute to be
    submitted to binding arbitration, the client must
    provide written notice of the dispute to the lawyer
    within 30 days of the mailing of the accounting; and

         3. notice that, if the lawyer is unable to
    resolve the dispute to the satisfaction of the client
    within 30 days after receiving notice of the dispute
    from the client, the lawyer shall submit the dispute
    to binding arbitration.

         c. Upon timely receipt of written notice of a
    dispute from the client, the lawyer shall attempt to
    resolve that dispute with the client, and if the
    dispute is not resolved, the lawyer shall submit the
    dispute to binding arbitration with the State Bar Fee
    Arbitration Program or a similar local bar association
    program within 30 days of the lawyer's receipt of the
    written notice of dispute from the client.

         d. Upon    receipt   of  an   arbitration  award
    requiring the lawyer to make a payment to the client,
    the lawyer shall pay the arbitration award within 30
    days, unless the client fails to agree to be bound by
    the award of the arbitrator.
    3
        SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
                                                    (continued)
                                   5
                                                            No.       2014AP1242-D



    Matter of C.S.S.

    ¶6        On January 21, 2013, C.S.S. retained Attorney Carranza

to help him renew his visa.             C.S.S. paid Attorney Carranza a

$300 advanced fee.           Attorney Carranza took copies of all of

C.S.S.'s documents and told C.S.S. that he would contact him in

about   two    weeks   and   "get    things   filed."    Attorney       Carranza

thereafter failed to either communicate with C.S.S. or take any

action on C.S.S.'s behalf, despite C.S.S.'s numerous attempts to

contact Attorney Carranza by telephone, text, and email.                       He

also failed to return C.S.S.'s documents.

    ¶7        On   September   10,    2013,   C.S.S.    filed     a    grievance

against Attorney Carranza.            Attorney Carranza then failed to

respond to several letters from the OLR requesting information

about the matter.




    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.
    4
       SCR 22.03(6) provides that, "[i]n the course of the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    5
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                        6
                                                         No.     2014AP1242-D



    ¶8     The   PRC   found   cause    to   proceed   against     Attorney

Carranza for alleged violations of SCR 20:1.3,6 SCR 20:1.4(a),7

two counts of SCR 20:1.16(d), and SCR 22.03(2),8 enforced via


    6
       SCR 20:1.3 provides that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."
    7
        SCR 20:1.4(a) provides:

           A lawyer shall:

         (1) Promptly inform the client of any decision
    or circumstance with respect to which the client's
    informed consent, as defined in SCR 20:1.0(f), is
    required by these rules;

         (2) reasonably consult with the client about the
    means by which the client's objectives are to be
    accomplished;

         (3) keep the client           reasonably   informed     about
    the status of the matter;

         (4) promptly comply with reasonable requests by
    the client for information; and

         (5) consult with the client about any relevant
    limitation on the lawyer's conduct when the lawyer
    knows that the client expects assistance not permitted
    by the Rules of Professional Conduct or other law.
    8
        SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.    The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.    Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
                                                    (continued)
                                   7
                                                             No.    2014AP1242-D



SCR 20:8.4(h).    On May 13, 2014, the Wisconsin Lawyers' Fund for

Client Protection (Fund) approved payment of $300 to C.S.S.                 The

parties agreed that restitution to the Fund is appropriate, and

we direct Attorney Carranza to pay restitution to the Fund in

the amount of $300.

    ¶9     The PRC also found cause to proceed in six client

matters in which restitution might be appropriate, but because

Attorney   Carranza   failed   to    provide   a   final    accounting,     the

amount potentially owed to each client cannot be determined.

Those matters are summarized as follows.

    Matter of M.M.

    ¶10    In January 2012, M.M. retained Attorney Carranza to

represent her in a divorce.         She paid Attorney Carranza a $2,000

advanced fee.     There was no written fee agreement.                 Attorney

Carranza attended three motion hearings between January and May

2013, then his communication with M.M.             ceased.         A pre-trial

conference was scheduled for August 14, 2013.              Attorney Carranza

failed to keep M.M. informed of the status of her case and
failed to inform her that his license was suspended on August 1,

2013, for failing to cooperate in other OLR investigations.

    ¶11    Just   prior   to    the       August    14,     2013     pre-trial

conference, Attorney Carranza telephoned M.M. and informed her

that he was running late but would be there.                   He failed to

appear at the conference.

    questions,   furnish   documents,   and   present                 any
    information deemed relevant to the investigation.


                                      8
                                                              No.    2014AP1242-D



     ¶12     On August 15, 2013, M.M. filed a grievance with the

OLR against Attorney Carranza.        Attorney Carranza then failed to

respond to several letters from the OLR seeking information.

The PRC found cause to proceed against Attorney Carranza for

alleged      violations     of   SCR 20:1.4(a)(3),       two        counts    of

SCR 20:1.16(d),     SCR 22.26(1)(a)       and   (b),9   SCR 20:1.5(b)(2),10

SCR 20:8.4(c),11    and    SCR 22.03(2),    enforced    via    SCR 20:8.4(h).

To   date,    because     Attorney   Carranza    has    not     submitted     an

accounting, the amount of a refund, if any, owed to M.M. is

unknown.




     9
          SCR 22.26(1)(a) and (b) provide:

          (1) On or before the effective date of license
     suspension or revocation, an attorney whose license is
     suspended or revoked shall do all of the following:

          (a) Notify by certified mail all clients being
     represented in pending matters of the suspension or
     revocation and of the attorney's consequent inability
     to act as an attorney following the effective date of
     the suspension or revocation.

          (b) Advise the clients to seek legal advice of
     their choice elsewhere.
     10
       SCR 20:1.5(b)(2) provides that "[i]f the total cost of
representation to the client, including attorney's fees, is more
than $1000, the purpose and effect of any retainer or advance
fee that is paid to the lawyer shall be communicated in
writing."
     11
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                      9
                                                                  No.     2014AP1242-D



       Matter of C.S.

       ¶13    In February 2013, C.S. retained Attorney Carranza to

represent her in relation to pending charges of Operating While

Intoxicated-Second and Operating with Prohibited Blood Alcohol

Content-Second.         She paid Attorney Carranza a $1,000 advanced

fee.    Attorney Carranza was present at C.S.'s initial appearance

on February 28, 2013, and attended her status conferences on

May 14, 2013, and June 26, 2013.                  The next status conference was

scheduled for August 20, 2013.

       ¶14    Attorney Carranza failed to keep C.S. informed of the

status of her case.           For the most part, he only contacted her on

the day of her court appearances, despite the fact that C.S.

called and left multiple messages with Attorney Carranza and

sent    him   several       emails.         Attorney   Carranza   also     failed   to

inform C.S. that his license was suspended, effective August 1,

2013.

       ¶15    On August 20, 2013, Attorney Carranza sent an email to

C.S. reminding her of a court date that afternoon.                       Later that
day, Attorney Carranza texted C.S. and told her he was late for

her status conference because he was at a doctor's appointment.

At the status conference, the court informed C.S. that Attorney

Carranza      could    no    longer    represent       her.   C.S.      subsequently

texted Attorney Carranza, who told her he would line up another

attorney to represent her and that she would not have to "shell

out    any    more    money."         The    next   day,   C.S.   texted    Attorney

Carranza that she had discovered that his license was suspended


                                             10
                                                                No.   2014AP1242-D



and asked for a refund.          Attorney Carranza never responded to

this text message.

      ¶16    On August 21, 2013, C.S. filed a grievance with the

OLR against Attorney Carranza.          Attorney Carranza then failed to

respond to multiple letters from the OLR seeking information.

The PRC found cause to proceed against Attorney Carranza for

alleged violations of SCR 20:1.4(a)(3) and (4), two counts of

SCR 20:1.16(d),       SCR 22.26(1)(a)      and   (b),     SCR 20:8.4(c),       and

SCR 22.03(2),       enforced   via   SCR 20:8.4(h).        To    date,    because

Attorney Carranza has not submitted an accounting, the amount of

a refund, if any, owed to C.S. is unknown.

      Matter of R.A.

      ¶17    In the spring of 2010, R.A. hired Attorney Carranza to

advise him about options relating to his personal and business

debts.      On June 25, 2010, R.A. paid Attorney Carranza a $1,000

advanced fee.       Over the next nineteen months, Attorney Carranza

and   R.A.    had    several   conversations      about     R.A.'s     financial

problems, including the option of filing bankruptcy.                  In August
2010, Attorney Carranza closed his office and moved, and failed

to notify R.A.

      ¶18    On December 22, 2011, R.A. contacted the OLR to file a

grievance.      The PRC found cause to proceed against Attorney

Carranza on an alleged violation of SCR 20:1.4(a)(3).                    To date,

Attorney     Carranza    has   not   submitted    an    accounting       in   this

matter, so the amount of a refund, if any, owed to R.A. is

unknown.


                                      11
                                                                           No.    2014AP1242-D



       Matter of A.A.

       ¶19    On    June     2,   2009,     A.A.       hired    Attorney         Carranza      to

represent      his    brother      in     connection         with    a    criminal      sexual

assault case filed in Jefferson County.                         Because a jury trial

was scheduled within nine days, Attorney Carranza informed A.A.

that he would only represent the brother if the judge agreed to

reschedule      the    trial      date.      A.A.       paid    Attorney         Carranza      an

advanced fee of $2,500.                The trial court declined to reschedule

the    trial.         Attorney         Carranza       then     agreed      to     act    in    a

consultation capacity.             After the brother entered a no contest

plea, Attorney Carranza agreed to represent him in a subsequent

immigration deportation case.

       ¶20    Attorney Carranza apparently did some legal research

into   the    possibility         of    getting       the    brother      deported      before

finishing his prison sentence, but found out this was unlikely.

Attorney Carranza advised A.A. that pursuing such a strategy

would probably not result in a sentence modification.                                      A.A.

asked if there would be any money refunded.                              Attorney Carranza
informed     him     that    he   would     do    a    final    bill       and    refund      any

leftover money.            In August 2010, Attorney Carranza closed his

law office and moved.              Attorney Carranza failed to notify A.A.

of his move.

       ¶21    On March 26, 2012, A.A. filed a grievance with the OLR

against      Attorney       Carranza.       The       PRC    found       cause    to    proceed

against       Attorney         Carranza          for        alleged        violations         of

SCR 20:1.4(a)(3) and (4), SCR 20:1.l5(b)(4m)b, and SCR 22.03(6),
enforced      via    SCR 20:8.4(h).          Attorney          Carranza      promised         and
                                             12
                                                                           No.    2014AP1242-D



failed        to     prepare       a     final    accounting,       so     the    amount    of

restitution owed, if any, to A.A. is unknown.

       Matter of G.S.

       ¶22     In        January       2012,    G.S.   and    his   wife    (collectively,

G.S.) retained Attorney Carranza to prepare and file a Chapter 7

bankruptcy on their behalf.                        G.S. paid Attorney Carranza an

advanced fee of $1,200.                   In late May or early June 2012, G.S.

informed Attorney Carranza that he wanted the bankruptcy filed

immediately.              Attorney Carranza informed G.S. that there were

information          and    documents          still   needed    before    the    bankruptcy

could be filed.

       ¶23     On June 15, 2012, G.S. contacted the OLR to file a

grievance against Attorney Carranza, complaining that Attorney

Carranza had taken no action on the bankruptcy and had failed to

respond to requests for information during the representation.

On     June        21,    2012,    Attorney        Carranza      filed     the    Chapter    7

bankruptcy.              However, Attorney Carranza then failed to respond

to several requests for information from the OLR, resulting in
this       court     issuing       an    order     directing      Attorney       Carranza   to

respond or face temporary license suspension for willful failure

to cooperate in an OLR investigation.

       ¶24     Attorney Carranza then emailed a response to the OLR.

At     a    subsequent         investigative           interview,    Attorney       Carranza

admitted that G.S. had problems contacting him and that "[t]here

were       various       stretches       where     I   just     wasn't    returning    their

calls."        Attorney Carranza then failed to provide a promised


                                                  13
                                                                        No.     2014AP1242-D



final   accounting        despite    numerous         written   reminders          from    the

OLR.

       ¶25   The    PRC     found     cause      to    proceed     against         Attorney

Carranza      for         alleged         violations       of      SCR 20:1.4(a)(4),

SCR 22.03(2),       enforced        via    SCR 20:8.4(h),         and     SCR 22.03(6),

enforced via SCR 20:8.4(h).                To date, because Attorney Carranza

has not submitted an accounting, the amount of a refund, if any,

owed to G.S. is unknown.

       Matter of K.M.

       ¶26   On January 16, 2012, K.M. retained Attorney Carranza

to prepare and file a Chapter 7 bankruptcy.                      K.M. paid Attorney

Carranza a $600 advanced fee.                    Attorney Carranza represented

K.M. for about six months.                   On June 20, 2012, K.M. left a

voicemail    message       informing        Attorney      Carranza       that      she     was

discharging him and requesting that Attorney Carranza forward

her $600 advanced fee to her new attorney.

       ¶27   K.M. then contacted the OLR on June 26, 2012, to file

a   grievance      complaining      that     Attorney     Carranza       had       taken   no
action on her bankruptcy, had failed to respond to her requests

for information, and had failed to refund any unearned advanced

fee.     Attorney      Carranza       then    failed      to    respond       to    several

letters from the OLR, resulting in this court issuing an order

to show cause directing Attorney Carranza to respond within 20

days of the order or face suspension of his license to practice

law.    Attorney Carranza then sent an email response to OLR.

       ¶28   At    a   subsequent         investigative         interview,         Attorney
Carranza admitted that K.M. was entitled to a refund, but also
                                            14
                                                              No.   2014AP1242-D



stated that he had not yet prepared a final billing.                  Attorney

Carranza then failed to provide the promised final accounting to

the OLR despite receiving several written reminders from the

OLR.       The PRC found cause to proceed against Attorney Carranza

for alleged violations of SCR 20:1.16(d), SCR 22.03(2), enforced

via SCR 20:8.4(h), and SCR 22.03(6), enforced via SCR 20:8.4(h).

To     date,    because    Attorney    Carranza   has   not     submitted    an

accounting, the amount of a refund, if any, owed to K.M. is

unknown.

       ¶29     The PRC also found cause to proceed in three matters

in which restitution is not an issue.

       Matter of J.S.

       ¶30     In December 2006, Attorney Carranza was appointed by

the Office of the State Public Defender (SPD) to represent J.S.

in     a   Dane   County    criminal    case   and   probation      revocation

proceedings.      On May 7, 2007, pursuant to a plea agreement, J.S.

was convicted.       His probation was revoked.          On May 26, 2012,

J.S. filed a grievance with the OLR complaining that Attorney
Carranza had failed to respond to requests from himself and the

SPD to send copies of his case file to J.S.

       ¶31     Attorney Carranza then failed to respond to several

letters from the OLR, ultimately resulting in this court issuing

an order directing Attorney Carranza to respond within 20 days

of the order or face temporary license suspension.                    Attorney

Carranza then emailed a response to the OLR indicating that he

had forwarded the requested documents to J.S.


                                       15
                                                                         No.     2014AP1242-D



      ¶32   In     a     subsequent        investigative         interview,         Attorney

Carranza    agreed       to    provide     the    OLR     with   copies        of   relevant

documents,       but     failed       to   do    so     despite        numerous     written

reminders from the OLR.                Attorney Carranza did not submit the

requested documents nor did he contact the OLR to explain his

failure to submit the documents.

      ¶33   The     PRC       found    cause      to     proceed       against      Attorney

Carranza for alleged violations of SCR 20:1.16(d), SCR 22.03(2),

enforced     via       SCR 20:8.4(h),       and        SCR 22.03(6),       enforced       via

SCR 20:8.4(h).         Restitution is not sought in this matter.

      Matter of V.G.

      ¶34   In April 2009, Attorney Carranza was appointed by the

SPD to represent V.G. on several charges, including felony armed

robbery.     On March 9, 2010, V.G. was found guilty on all counts.

On July 25, 2012, V.G. filed an appeal, and shortly thereafter

he asked Attorney Carranza to send him a copy of his case file.

After not receiving a response, on August 12, 2012, V.G. sent

Attorney Carranza another letter requesting his case file.
      ¶35   On September 11, 2012, V.G. filed a grievance with the

OLR   because      Attorney      Carranza       had     failed    to    respond      to   his

letters or send him a copy of his file.

      ¶36   Meanwhile,         in     V.G.'s     pending     criminal          appeal,    the

court of appeals ordered Attorney Carranza to advise the court

of the status of V.G.'s request for his court file.                                 Attorney

Carranza failed to respond.                The court of appeals again ordered

Attorney Carranza to advise the court of the status of V.G.'s


                                            16
                                                               No.     2014AP1242-D



request for his case file, and Attorney Carranza again failed to

respond.

     ¶37   Attorney Carranza finally emailed a response to the

OLR, including an electronic copy of V.G.'s file.                    The court of

appeals again directed Attorney Carranza to advise the court of

the status of the file request.              Attorney Carranza later sent a

letter to the clerk of the court of appeals indicating that he

had sent V.G. the file as part of his correspondence to the OLR.

     ¶38   The       PRC   found    cause    to   proceed    against     Attorney

Carranza     for      alleged       violations     of   SCR 20:1.16(d)         and

SCR 20:3.4(c).12       Restitution is not an issue in this matter.

     Matter of Attorney Carranza

     ¶39   In      April    2013,    Attorney     Carranza     was     convicted,

following entry of a no contest plea, to misdemeanor Operating

While Under Influence-Second.            Attorney Carranza did not report

his conviction to the OLR or to the clerk of the supreme court

and, when the OLR learned of the conviction, failed to respond

to several notices from the OLR directing him to respond.                      The
PRC found cause to proceed against Attorney Carranza for alleged

violations      of    SCR 20:8.4(b),13       SCR 21.15(5),14    enforced       via

     12
       SCR 20:3.4(c) provides that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."
     13
       SCR 20:8.4(b) provides that it is professional misconduct
for a lawyer to "commit a criminal act that reflects adversely
on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects."


                                        17
                                                                      No.     2014AP1242-D



SCR 20:8.4(f),15       and    SCR 22.03(2),        enforced     via    SCR 20:8.4(h).

Restitution is not an issue in this matter.

     ¶40       There   are    also    two        matters   in    which       the   OLR's

investigation is still pending; one may warrant restitution.

     Matter of M.F.

     ¶41       In   July   2012,     M.F.    retained      Attorney         Carranza   to

represent her husband, G.F., regarding his immigration status

after     he    was    convicted      of     misappropriating          identification

information.

     ¶42       M.F. paid Attorney Carranza a $2,500 advanced fee, and

Attorney Carranza prepared a notice of retainer for both the

state     criminal     case    and   the     immigration        matter.         Attorney

Carranza did not appear at G.F.'s initial immigration hearing on

August 23, 2012.           After Attorney Carranza failed to appear at

the immigration hearing, M.F. attempted to contact him to ask

     14
          SCR 21.15(5) provides:

          An attorney found guilty or convicted of any
     crime on or after July 1, 2002, shall notify in
     writing the office of lawyer regulation and the clerk
     of the Supreme Court within 5 days after the finding
     or conviction, whichever first occurs.     The notice
     shall include the identity of the attorney, the date
     of finding or conviction, the offenses, and the
     jurisdiction.   An attorney’s failure to notify the
     office of lawyer regulation and clerk of the supreme
     court of being found guilty or his or her conviction
     is misconduct.
     15
       SCR 20:8.4(f) provides that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                            18
                                                                      No.     2014AP1242-D



for a refund of at least part of the advanced fee.                               Attorney

Carranza failed to respond.

       ¶43    On October 10, 2013, M.F. filed a grievance with the

OLR complaining that Attorney Carranza failed to take any action

on   her     husband's      immigration       matter,       failed    to     respond     to

requests for information, and failed to respond to her requests

for a return of unearned fees.                Attorney Carranza then failed to

respond to the OLR's requests for information.

       ¶44    The   OLR    is   investigating         allegations         that   Attorney

Carranza's conduct may have violated SCR 20:1.3, SCR 20:1.4(a),

SCR 20:1.16(d),       and    SCR 22.03(2).           To    date,     because     Attorney

Carranza      has   not    submitted    an     accounting,         the     amount   of   a

refund, if any, owed to M.F. is unknown.

       Matter of L.W.

       ¶45    In    July    2012,    Attorney        Carranza      retained      L.W.    to

provide expert witness testimony.                    L.W. initially requested a

$1,000 retainer.           Attorney Carranza told L.W. that because his

client was a Mexican citizen, the Mexican Consulate would pay
the fee.       L.W. agreed to handle the case with the expectation

that    his    fees    would    be     paid     by    the       Mexican     authorities.

Beginning in February 2013, L.W. submitted bills to Attorney

Carranza      via   email.      When   L.W.     did       not   receive     payment,     he

inquired if Attorney Carranza had received any payments from the

Mexican Consulate.           Attorney Carranza did not respond nor has

L.W. ever received any payment for his work.

       ¶46    On October 3, 2013, L.W. filed a grievance with the
OLR against Attorney Carranza.             Attorney Carranza then failed to
                                          19
                                                                            No.        2014AP1242-D



respond      to   the     OLR's      requests         for    information.         The     OLR   is

investigating allegations that Attorney Carranza's conduct may

have violated SCR 20:1.15(b), SCR 20:8.4(c), and SCR 22.03(2).

       ¶47    To date, Attorney Carranza has failed to pay L.W.'s

$1,000 fee.          However, the OLR explains that "[b]ecause the fee

was    never        under      Carranza's          control,       OLR    is       not     seeking

restitution."

       ¶48    Attorney Carranza's petition for consensual revocation

states       that       he     cannot          successfully        defend      against          the

allegations of professional misconduct set forth in the OLR's

summary of the matters being investigated.                          His petition asserts

that he is seeking consensual revocation freely, voluntarily,

and knowingly.            He states that he understands he is giving up

his right to contest the OLR's allegations.                             He states that he

knows he has the right to counsel in this matter but has opted

to    proceed       pro      se.         The    OLR    supports     Attorney           Carranza's

petition for consensual license revocation.                             See SCR 22.19(3).

The OLR asks this court to order restitution in the matter of
A.E. and C.S.S.

       ¶49    Having         reviewed          Attorney      Carranza's       petition,         the

OLR's summary of the matters it is investigating, and the OLR's

recommendation, we accept Attorney Carranza's petition for the

revocation of his license to practice law in Wisconsin.                                         See

SCR 22.19(1),         (2),         and    (5).         The    seriousness         of     Attorney

Carranza's misconduct demonstrates the need to revoke his law

license to protect the public, the courts, and the legal system
from   the     repetition           of    misconduct;        to   impress     upon       Attorney
                                                  20
                                                                              No.     2014AP1242-D



Carranza the seriousness of his misconduct; and to deter other

attorneys        from       engaging    in      similar     misconduct.             See    In    re

Disciplinary         Proceedings           Against        Arthur,        2005 WI 40,           ¶78,

279 Wis. 2d 583,             694 N.W.2d 910.              Because     Attorney          Carranza

petitioned for the consensual revocation of his Wisconsin law

license before the appointment of a referee, and because the OLR

has not requested the imposition of costs, we do not assess the

costs of this disciplinary proceeding against Attorney Carranza.

       ¶50       Concerning        restitution,       we     determine         that     Attorney

Carranza         should      be    required      to    pay     $300      to     the     Fund    in

connection with the losses caused by his actions as counsel for

C.S.S.       We further determine that Attorney Carranza should be

required to pay restitution to A.E. in the amount of $500.

       ¶51       Finally, we note that there are several matters in

which      the    OLR     has     advised       the   court    that      because        Attorney

Carranza failed to provide a final accounting, the appropriate

amount of restitution owed, if any, cannot be determined.                                       We

will proceed with this revocation.                           Should Attorney Carranza
ever      seek    reinstatement,           we    order     that,    as    a     condition       of

reinstatement of Attorney Carranza's license, Attorney Carranza

shall      furnish      a    complete      accounting         and   prove       that      he    has

settled all claims related to funds potentially owed to his

former clients, specifically including M.M., C.S., R.A., A.A.,

G.S., K.M., and M.F.                 See SCR 22.29(4m) (a lawyer petitioning

for reinstatement must prove that he or she has made restitution

to   or    settled      all       claims   of    persons      harmed      by    the     lawyer's
misconduct, or must explain the failure or inability to do so);
                                                 21
                                                                                   No.    2014AP1242-D



see    also        In       re    Disciplinary       Proceedings          Against          Mularski,

2010 WI 113, ¶¶35, 37, 329 Wis. 2d 273, 787 N.W.2d 834 (revoking

attorney's license and requiring attorney to show he made full

restitution            to    his      clients   at    such     time       as       he    would       seek

reinstatement).

       ¶52        IT IS ORDERED that Attorney Pablo Carranza's petition

for consensual license revocation is granted.

       ¶53        IT    IS       FURTHER    ORDERED     that    the       license          of    Pablo

Carranza to practice law in Wisconsin is revoked, effective the

date of this order.

       ¶54        IT IS FURTHER ORDERED that within 60 days of the date

of    this    order,         Pablo      Carranza     shall     pay    restitution               in    the

amount       of    $300          to   the   Wisconsin    Lawyers'          Fund          for    Client

Protection and in the amount of $500 to A.E.

       ¶55        IT    IS       FURTHER    ORDERED      that,       as        a     condition         of

reinstatement of Pablo Carranza's license, Pablo Carranza shall

furnish a complete accounting and prove that he has settled all

claims related to funds potentially owed to his former clients,
specifically including M.M., C.S., R.A., A.A., G.S., K.M., and

M.F.

       ¶56        IT IS FURTHER ORDERED that, to the extent he has not

already done so, Pablo Carranza shall comply with the provisions

of SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been revoked.




                                                22
                                                                  No.   2014AP1242-D.awb


       ¶57   ANN WALSH BRADLEY, J.              (concurring).           I agree that

the license of Attorney Pablo Carranza should be revoked.                              I

also agree that appropriate restitution should be ordered.                             I

write separately because I part ways with the majority on the

issue of restitution.

       ¶58   The    majority    in   essence         is     simply      following     the

recommendation of the OLR on the issue of restitution.                                The

recommendation, however, makes little sense to me.                       I think that

restitution     should   be    ordered    to        all    of   Attorney    Carranza's

victims and not merely to two.

       ¶59   The OLR recommends and the majority orders restitution

in the Matter of A.E.          The majority notes that A.E. paid $500 in

advanced fees.         It appropriately orders $500 in restitution,

even   though      Attorney    Carranza       has    not    yet   prepared    a     final

accounting and there was no written fee agreement.

       ¶60   In the second case, Matter of C.S.S., the majority

appropriately orders $300 in restitution paid to the Wisconsin

Lawyers' Fund for Client Protection because the Fund has already
approved payment of $300 to the victim.

       ¶61   So far, so good.         It is the majority's failure to

order restitution in some of the remaining cases that causes me

to pause.     And what is the reason for the majority's denial of

the requested restitution?           "[B]ecause Attorney Carranza failed

to prepare a final accounting."                 Per curiam, ¶9; see also ¶16

(Matter of C.S.); ¶18 (Matter of R.A.); ¶21 (Matter of A.A.);

¶25 (Matter of G.S.); and ¶28 (Matter of K.M.).



                                          1
                                                                      No.    2014AP1242-D.awb


      ¶62     It appears inconsistent to me that in the first case,

Matter of A.E.,           restitution is ordered even though no final

accounting has been submitted.                     Yet in other cases restitution

is denied because no final accounting has been submitted.

      ¶63     In   the    first    case    Attorney         Carranza        apparently     has

agreed that restitution should be paid.                             Yet, a policy that

rests     a    restitution        decision         on     the   acquiescence        of     the

disciplined lawyer is flawed.                   Further, a policy that rests a

restitution decision on whether the disciplined lawyer has yet

prepared a final accounting is subject to all sorts of mischief.

There   is     little      incentive      to       do     so,   where,      as    here,    the

discipline is revocation.

      ¶64     I would order restitution to all of the above victims

of   Attorney      Carranza's      unethical            behavior.      To    refrain      from

doing so puts the disciplined lawyer in the driver's seat.                                 It

depends       on   the    disciplined          attorney's       acquiescence        or     his

inclination        to    get   around     to       preparing     a   final       accounting.

Accordingly, I respectfully concur.




                                               2
    No.   2014AP1242-D.awb




1